Citation Nr: 0027076	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a temporary total convalescence rating 
pursuant to 38 C.F.R. § 4.30 (1999).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  



REMAND

On August 28, 1996, the veteran underwent arthroscopy of the 
left knee.  VA outpatient reports dated on September 23, 
September 27 and October 7, 1996, indicate that the veteran 
continued ambulating with the aid of crutches.  A VA 
outpatient report dated on October 21, 1996, included a 
notation that it was "ok to begin convalescence."  

An October 29, 1996, VA outpatient report indicated that knee 
replacements were needed and that the veteran could not 
continue in his current occupation.  

In a September 4, 1997, VA outpatient record, it was reported 
that the veteran was unable to work as a carpenter.  In 
addition, the examining physician noted that he "would allow 
approx[imately] 2 months['] convalescent leave following 
recent arthroscopic procedure."  It is not clear whether the 
veteran underwent additional arthroscopic surgery or the 
physician was referring to the 1996 surgery.  

In May 1997, the veteran was referred for an orthopedic 
consult, but there is no report of any such consult.  Indeed, 
with the exception of a May 1997 VA radiology report, there 
are no records of any treatment between October 1996, at 
which time the veteran was still ambulating with crutches, 
and September 1997.  The RO should attempt to secure any 
outstanding VA treatment records.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment received 
from all VA and non-VA health care 
providers for his service-connected left 
knee disability since August 1996.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  The RO should 
also request that the veteran clarify 
whether he underwent any additional 
surgery between August 1996 and September 
1997.  

2.  After undertaking all development 
requested hereinabove, the RO should 
review the veteran's claim.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



